Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court

                                  March 30, 2015                    tfg^1

Clerk                                                        Ch   ,3>
                                                                   *'*7_
Court of Appeals of Texas, First District                  c ^'f^P13^ "'J
301 Fannin Street                                           ^%4»l/l/T **'*"*
Houston, TX 77002-2066


        Re:   Willie Dewayne Roland
              v. Texas
              No. 14-8172
              (Your No. 01-12-00687-CR)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a Writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk